Citation Nr: 0909077	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 through 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  In August 2008, the Veteran appeared 
and testified at a Travel Board hearing at the RO in Newark, 
New Jersey.

In October 2008, after this matter was certified to the 
Board, the Veteran submitted additional evidence consisting 
of a September 2007 report and September 2008 audiological 
test results from Dr. Bruce Peters, an October 2008 report 
from Dr. Isidore Kirsh, and an internet news article 
entitled, "Noise and Military Service:  Implications for 
Hearing Loss and Tinnitus (2005)."  This evidence was 
accompanied by a waiver of RO jurisdiction properly executed 
pursuant to 38 C.F.R. § 20.1304(c).  The Board has 
incorporated this evidence into the claims file and 
considered it as part of the record on appeal.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss has 
not been shown to have been manifest in service or within one 
year thereafter.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.


II.  Analysis

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.
A hearing test was performed as part of the Veteran's pre-
induction examination in May 1966.  Although the Veteran's 
audiometric threshold at 3000 Hertz was not tested, this test 
revealed normal audiometric findings at frequencies of 500, 
1000, 2000, and 4000 Hertz:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
-
5
LEFT
30
15
15
-
15

The report of the Veteran's July 1967 induction examination 
contained the following audiometric test results:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
0
X
0
LEFT
20
10
5
X
10

During service, the Veteran was not seen or treated for any 
complaints of hearing loss specifically.  In August 1967, he 
sought treatment for complaints of ringing in both ears.  A 
physical examination of his ears performed at that time 
revealed good light reflection and no waxy accumulation.  No 
hearing loss was noted in either ear.

A hearing test administered at the Veteran's March 1969 
separation examination once again did not test his 
audiometric threshold at 3000 Hertz, but reflected normal 
thresholds at the remaining pertinent frequencies:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
5
0
5
X
5

The earliest post-service record documenting hearing loss is 
a March 2006 audiometric test performed for Dr. Bruce Peters.  
This test revealed mild to severe sensorineural hearing loss, 
greater in the left ear than in the right.  The audiogram 
showed the following test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
45
60
LEFT
10
10
40
75
85

Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 86 percent in the left 
ear.  No opinion was rendered as to the cause of the 
Veteran's hearing loss.

In December 2006, the Veteran underwent a VA audiological 
examination.  The Veteran reported to the examiner that he 
was exposed to loud noises from rifle range shooting.  An 
otoscopic examination of the Veteran's ears revealed clear 
ear canals with intact tympanic membranes.  Speech 
discrimination testing revealed speech recognition scores of 
96 percent in both ears.  Audiometric testing confirmed 
elevated audiometric thresholds in the right ear from 3000 to 
4000 Hertz and in the left ear from 2000 to 4000 Hertz:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
50
75
LEFT
0
5
35
80
75

The VA examiner diagnosed the Veteran with asymmetrical high 
frequency sensorineural hearing loss which was moderate to 
severe in the right ear from 3000 to 4000 Hertz and mild to 
severe in the left ear from 2000 to 4000 Hertz.  The examiner 
determined, however, that the Veteran's hearing loss was not 
caused by or was otherwise the result of exposure to noise 
during service given that his hearing was clinically normal 
at his discharge from service.

In September 2007, the Veteran returned to his private 
physician, Dr. Peters, for another audiometric evaluation.  
The Veteran reported that he had been intermittently exposed 
to loud noise during service while at the rifle firing range, 
and that he had been exposed to this loud noise 
intermittently over nine months.  According to the Veteran he 
experienced symptoms of pounding in his head and ringing in 
his ears, which prompted him to seek in-service treatment.  
On examination of the ears, Dr. Peters noted that the 
external ear canals were clear and the tympanic membranes 
were intact, within normal limits, with normal landmarks, and 
without any middle ear effusions.  Repeat audiometric testing 
revealed audiometric findings similar to those at the 
Veteran's prior March 2006 evaluation and his December 2006 
VA examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
45
65
LEFT
5
10
45
85
85

Speech audiometry testing revealed speech recognition ability 
of 96 percent in the right ear and 90 percent in the left 
ear.  Dr. Peters diagnosed the Veteran with long term 
bilateral hearing loss which was worse in the left ear.  With 
regard to etiology, he remarked, "[c]ertainly, there was a 
possibility that preceding loud noise exposure including 
unprotected shooting range loud noise may have contributed to 
the [Veteran's] underlying severe hearing loss."

Another audiometric test performed for Dr. Peters in 
September 2008 again revealed elevated audiometric thresholds 
at higher frequencies in both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
55
65
LEFT
5
10
50
85
90

Interestingly, speech audiometry testing revealed speech 
recognition ability of 100 percent in the right ear but only 
52 percent in the left ear, a dramatic decrease in the left 
ear from the same test performed one year before.  No opinion 
as to etiology was rendered by Dr. Peters on this occasion.


An October 2008 evaluation letter provided by Dr. Isidore 
Kirsh indicates that the Veteran was seen by Dr. Kirsh for an 
audiometric consultation.  No new audiometric or speech 
recognition testing was performed by Dr. Kirsh.  In reviewing 
the September 2008 audiometric findings of Dr. Peters, 
however, Dr. Kirsh determined that the Veteran was 
experiencing significant high frequency bilateral hearing 
impairment which was attributable to significant noise 
exposure during active duty service.  No further basis for 
this opinion is provided by Dr. Kirsh.

At the Veteran's September 2008 Travel Board hearing, he 
testified that he first noticed his hearing loss and tinnitus 
on four or five occasions during his boot camp training at 
Fort Dix, New Jersey.  According to the Veteran, these 
symptoms were noticeable after he would leave the firing 
range after shooting his M14 rifle.  He further testified 
that he sought in-service treatment for complaints of 
pounding in his head and ringing in his ears.  Although the 
Veteran testified that he served in Vietnam, he downplayed 
any noise exposure in Vietnam as being contributory to his 
current hearing loss, stating that much of his worked was 
performed indoors and that he was not subjected to any direct 
enemy artillery fire.  The Veteran once again denied any 
post-service recreational or occupational noise exposure.

In cases where there are competent but conflicting medical 
opinions, as here between those of the VA examiner and Dr. 
Peters and Dr. Kirsh, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with symptomatology in service makes the opinion 
of the examiner too speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In contrasting these opinions, the Board is also cognizant 
that the United States Court of Appeals for Veterans Claims 
(Court) has recently stressed that "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008). 

That notwithstanding, the Veteran's service treatment records 
and post-service treatment history gleaned from his post-
service treatment records are of such significance that the 
probative value of any opinion regarding service connection, 
which does not account for the findings contained in these 
records, is sharply reduced.  In this regard, the Court in 
Nieves-Rodriguez did not find such a review of medical 
records in the claims file to be irrelevant in terms of 
determining the probative value of an opinion.  Rather, the 
Court clarified that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form 
an expert opinion to assist the adjudicator in making a 
decision on a claim."  Id., at 303.  Here, the necessary 
"facts" were available to the VA examiner, but evidently 
not to either Dr. Kirsh or Dr. Peters.  This fact compels the 
Board to conclude that the opinions of Dr. Kirsh and Dr. 
Peters have markedly less probative value than that contained 
in the December 2006 VA opinion.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may favor 
the opinion of one competent medical professional over that 
of another so long as an adequate statement of reasons and 
bases is provided).

The Board notes the opinion provided by Dr. Peters in his 
September 2007 evaluation that, "[c]ertainly, there was a 
possibility that preceding loud noise exposure including 
unprotected shooting range loud noise may have contributed to 
the [Veteran's] underlying severe hearing loss" (emphasis 
added).  Given the speculative language of Dr. Peters' 
opinion, the Board finds that the probative value of his 
opinion is even further limited.

The only other evidence of record supporting the Veteran's 
claim are his own lay opinions.  Even if the recent 
contentions of the Veteran could be read as claiming 
continuity of symptomatology since service, such a history is 
substantially rebutted by the findings set forth in the 
December 2006 VA examination report, normal audiometric 
findings set forth in the Veteran's March 1969 separation 
examination, and the absence of complaints of, or treatment 
for, hearing loss either in service or soon thereafter.  See 
Buchanan v. Nicholson, 451F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grotveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise or credentials 
necessary to render either a diagnosis or a competent opinion 
as to medical causation for his bilateral hearing loss.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (holding a veteran is not 
competent to offer opinions on medical diagnosis or 
causation).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 
Vet. App. 112 (2004).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Prinicipi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed.Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his service connection claim through a VA letter dated in 
November 2006.  In that letter, the Veteran was also notified 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Additionally, VA has fulfilled its duty to assist by 
obtaining identified and available evidence necessary to 
substantiate the claim.  The Veteran's service treatment 
records and reported private treatment records have been 
obtained.  Additionally, in December 2006, the Veteran was 
afforded a VA audiometric examination by an examiner who 
reviewed the claims file.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


